Citation Nr: 0808939	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  02-10 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type 2.

2.  Entitlement to service connection for a cystic kidney 
disorder, claimed as due to exposure to ionizing radiation.

3.  Entitlement to service connection for a gastrointestinal 
disability, claimed as due to exposure to ionizing radiation.

4.  Entitlement to service connection for loss of teeth, 
claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1958 to October 1963.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from June 2001 
and August 2004 (dental disability) rating decisions by the 
Waco RO.  In August 2006, a videoconference hearing was held 
before the undersigned; a transcript of this hearing is 
associated with the claims file.  In September 2006, the 
matters were remanded for additional development.

The matters of entitlement to service connection for a 
gastrointestinal disability and for loss of teeth are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam; and it is not shown 
that he was exposed to ionizing radiation in service. 

2.  Diabetes mellitus was not manifested in service or in the 
first postservice year, and is not shown to be related to the 
veteran's service.

3.  The veteran's current cystic kidney disorder was not 
manifested in service, and is not shown to be related to his 
service.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.311 (2007). 

2.  Service connection for a kidney disorder is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

April 2001 and January 2004 letters (prior to the RO's 
initial adjudication of these claims) informed the veteran of 
the evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  A March 2006 letter advised him to submit relevant 
evidence in his possession, and provided notice regarding 
disability ratings and the effective dates of awards (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  Via 
October 2006 correspondence, he was advised to submit 
relevant evidence in his possession.

May 2002 and June 2005 statements of the case (SOCs) and 
supplemental SOCs (SSOCs) in June 2004, April 2005, April 
2006, and March 2007 notified the veteran of what the 
evidence showed, of the governing legal criteria, and of the 
bases for the denial of the claims.  He has received all 
critical notice, and has had ample opportunity to participate 
in the adjudicatory process.  The claims were readjudicated 
in March 2007 after all critical notice was provided.  He is 
not prejudiced by any technical notice timing or content 
defect that may have occurred earlier, nor is it otherwise 
alleged.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Regarding VA's duty to assist, the veteran's service medical 
records (SMRs) are associated with his claims file, as are VA 
and private treatment records.  As there is no evidence of 
related injury, disease or event in service (and no evidence 
of exposure to ionizing radiation therein), and no evidence 
suggesting a nexus between any of the claimed disabilities 
and service, an examination for an opinion as to a possible 
nexus between these disabilities and the veteran's military 
service is not necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  .




II. Factual Background

The veteran's SMRs are silent for complaints, findings, or 
diagnosis of diabetes mellitus, a kidney cyst disorder.  
There is no evidence that the veteran's diabetes was 
manifested in the first postservice year.

A November 1996 VA record shows the earliest diagnosis of 
diabetes mellitus.  In December 2000, the veteran complained 
of a four week history of bilateral flank pain.  A renal 
ultrasound revealed parapelvic cysts of the kidneys; there 
was no evidence of tumors, calcifications, or hydronephrosis.  

In April 2001, the veteran submitted an excerpt from an 
article about how a veteran was unable to get official 
confirmation of radiation exposure from "highly classified" 
testing.  

In June 2002, the veteran reported to a VA physician that he 
was exposed to many toxins in service.  

In June 2003, the veteran was evaluated by VA for radiation 
exposure illness.  It was noted that he had no relevant 
medical problems in service, and that diabetes mellitus was 
diagnosed in 1995.  He asserted that he was exposed to 
radiation in service but that the incidents were not 
documented.  The assessment included diabetes mellitus.  An 
August 2004 record notes that the veteran reported to his 
physician that his health problems were secondary to 
radiation exposure in 1962.

A July 2003 letter from the Chief of Staff at a VA healthcare 
center notes that the veteran had been examined for possible 
after-effects of exposure to ionizing radiation.  It was 
noted that he had diabetes mellitus.  

August 2003 letters from the Department of the Air Force are 
to the effect that a search of records at the National 
Personnel Records Center (NPRC) and the United States Air 
Force Master Radiation Exposure Registry (MRER) was made to 
determine if there was any recorded dose information for the 
veteran.  There was no record of the veteran having any 
occupational radiation exposure in service.
At the August 2006 videoconference hearing, the veteran 
testified that he was a firefighter in service and that he 
was sent to put out two fires from missiles that exploded.  
He testified that no decontamination team came after he 
fought the first fire and that he was wearing a required 
dosimeter badge, but he did not know how to read it.  He 
believed he was mostly exposed from the second explosion, 
which he fought for many hours.  He added that debris from 
the explosion indicated that radioactive material was 
involved.  The veteran testified that his VA physician 
believed he was exposed to radiation due to the condition of 
his nervous system.  He believed that she had written this in 
his records.  He stated that he was never specifically 
treated for radiation exposure.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease, or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49,55 (1990).

Notably, the veteran alleges the claimed disabilities are 
related to exposure to ionizing radiation while fighting 
fires from two missile explosions at Walker Air Force Base in 
New Mexico around 1962 or 1963.  This service did not involve 
"radiation-risk" activity as defined in 38 C.F.R. 
§ 3.309(d)(3)(ii), and the veteran may not be deemed a 
"radiation-exposed veteran" as defined by 38 C.F.R. 
§ 3.309(d)(3)(i).  Furthermore, neither of the disabilities 
at issue is listed among those subject to presumptive service 
connection for a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d)(2), and neither is listed as a radiogenic disease 
under 38 C.F.R. § 3.311(b)(2).  There is no (competent) 
evidence that such diseases may be considered radiogenic in 
nature.  Consequently, the presumptive provisions of 
38 C.F.R. § 3.309(d)(2) and special development procedures of 
38 C.F.R. § 3.311 do not apply.  

To prevail on a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Service connection may be granted 
under 38 C.F.R. § 3.303(d) when competent evidence 
establishes that the disease diagnosed after discharge is 
related to an event in service.  

Certain chronic diseases (including diabetes mellitus) may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year following 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

The veteran's diabetes mellitus was not manifested in service 
or in the first postservice year.  Consequently, service 
connection for such disability on the basis that it became 
manifest in service and persisted, or on a presumptive basis 
as a chronic disease under 38 U.S.C.A. § 1112, is not 
warranted.

Furthermore, there is no competent (medical) evidence that 
relates the veteran's diabetes mellitus to his service.  He 
has reported that his diabetes mellitus was first diagnosed 
in 1995, and such diagnosis is first recorded in November 
1996, more than 30 years after service.  Such a long time 
interval between service and the initial known treatment for 
a disease is, of itself, a factor against a finding that the 
disease is service-connected.  See Maxson v. Gober, 230 F 3d 
1330, 1333 (Fed. Cir. 2000).  The only link between the 
veteran's conditions and his service is by his own 
allegations.  As a layperson, he lacks the medical training 
and expertise to offer a competent opinion in the matter of 
medical etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992).

There is no competent evidence of a nexus between the 
veteran's kidney cysts and his service.  A kidney disorder 
was not manifested in service and the veteran's renal cysts 
were not diagnosed until more than 35 years later.  Once 
again, such a lengthy time interval between service and the 
initial diagnosis of the disability for which service 
connection is sought is, of itself, a factor against a 
finding the disability is service connected.  See Maxson, 
supra.  

Regarding the veteran's assertions that the two disabilities 
are due to radiation exposure, there is no evidence that 
supports his contentions.  Information received from the 
Department of the Air Force is to the effect that there is no 
record that the veteran was exposed to ionizing radiation in 
service.  As these two disabilities are not listed as 
radiogenic, and no medical professional has offered an 
opinion that they might be related to ionizing radiation 
exposure, this claimed theory of entitlement is entirely 
without merit.  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a kidney disability (cysts) is denied.



REMAND

The veteran was treated for an episode of gastroenteritis in 
service in 1959.  In 2000, he had complaints of abdominal 
pain and peptic ulcer disease was suspected, but there were 
no objective findings.  In 2001, he reported having abdominal 
pain, and ulcer disease was diagnosed.  

The U. S. Court of Appeals for Veterans Claims issued a 
decision in the case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), that explained the Court's interpretation of the 
requirements of 38 C.F.R. § 3.159(c)(4).  This regulation 
provides that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 
C.F.R. § 3.159(c)(4).  The Court held that the third prong of 
38 C.F.R. § 3.159(c)(4) is a "low threshold" standard and 
stated that the types of evidence that would "indicate" that 
a current disability "may be associated" with service 
included, but was not limited to, "medical evidence that 
suggests a nexus but is too equivocal or lacking specificity 
to support a decision on the merits."

The Board finds that the complaints and findings in service 
combined with the postservice diagnosis of gastrointestinal 
disability are sufficient meet this "low threshold".  
Hence, an examination is warranted.

Regarding the claim of service connection for loss of teeth, 
the RO based the denial of this claim essentially based on 
findings that the veteran claimed this benefit based on a 
theory that his loss of teeth is due to radiation exposure in 
service, and that the record did not show he had such 
exposure; no other theory of entitlement was considered.  
Notably, a comparison of the veteran's dental charts in 
service revealed that at separation he had at least one tooth 
missing that was not missing at service entrance (tooth # 23) 
(and was not carious at entrance).  Development of the 
veteran's dental claim has been inadequate to date, as other 
theories of entitlement to this benefit must be properly 
addressed. 

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for a VA 
gastrointestinal examination of the 
veteran by an appropriate physician to 
determine the nature and etiology of his 
gastrointestinal problems.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Upon review of the claims 
file and examination of the veteran, the 
examiner should provide an opinion as to 
whether the veteran's ulcer disease or 
any other current stomach disorder is at 
least as likely as not (i.e., a 50 
percent or better probability) related to 
his military service, and specifically to 
the gastroenteritis treated therein.  The 
examiner must explain the rationale for 
all opinions.

2.  The RO should arrange for a dental 
examination of the veteran, to determine:  
(a) Which teeth he has missing, (b) 
whether the missing teeth were first 
found lost in service, and (c) (to the 
extent possible) the cause of the loss of 
any teeth in service.    

3.  The RO should then readjudicate these 
two claims.  

Regarding the dental (tooth loss) claim, 
the RO should issue a dental rating that 
encompasses the provisions of 38 C.F.R. 
§ 3.381 (and addresses all potential 
theories of entitlement).  For each tooth 
found on service entry, but missing at 
separation, the RO should determine 
whether the loss is service connected, 
and if found not service connected, 
explain why this is so.  

If either of these claims remains denied, 
the RO should issue an appropriate SSOC 
and afford the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


